Name: COMMISSION REGULATION (EC) No 745/95 of 31 March 1995 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  foodstuff;  economic geography;  trade policy
 Date Published: nan

 No L 73/82 PENI Official Journal of the European Communities 1 . 4. 95 COMMISSION REGULATION (EC) No 745/95 of 31 March 1995 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (6), as last amended by Regulation (EEC) No 1 740/78 Q, the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 705/95 0 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (8), as amended by Regulation (EC) No 438/95 (9), as fixed in the Annex to Regulation (EC) No 705/95 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . _ (2) OJ No L 166, 25. 6 . 1976, p. 1 . (*) OJ No L 168, 25. 6. 1974, p. 7 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 202, 26. 7 . 1978, p. 8 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 155, 26. 6 . 1993, p. 29. 0 OJ No L 71 , 31 . 3 . 1995, p . 89 . 0 OJ No L 45, 1 . 3 . 1995, p. 32. I. 4. 95 PEN No L 73/83Official Journal of the European Communities ANNEX to the Commission Regulation of 31 March 1995 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies (') ACP Third countries (other than ACP) 1102 20 10 207,20 214,49 1102 20 90 117,41 121,05 1103 13 10 207,20 214,49 1103 13 90 117,41 121,05 1103 21 00 194,60 201,89 1103 29 40 207,20 214,49 1104 19 10 194,60 201,89 1104 19 50 207,20 214,49 1104 23 10 184,18 187,82 1104 23 30 184,18 187,82 1104 23 90 117,41 121,05 1104 23 99 117,41 121,05 1104 29 11 143,79 147,43 1104 29 31 172,98 176,62 1104 29 51 110,27 113,91 1104 29 81 110,27 113,91 1104 30 10 81,08 88,37 1104 30 90 86,33 93,62 1106 20 90 1 8 1,70 (2) 210,14 1108 11 00 237,84 262,65 1108 12 00 185,33 210,14 1108 1300 185,33 210,14 1108 14 00 92,66 210,14 1108 19 90 92,66 (2) 210,14 1109 00 00 432,44 651,41 1702 30 51 241,73 358,52 1702 30 59 185,33 265,62 1702 30 91 241,73 358,52 1702 30 99 185,33 265,62 1702 40 90 185,33 265,62 1702 90 50 185,33 265,62 1702 90 75 253,24 370,03 1702 90 79 176,12 256,41 2106 90 55 185,33 265,62 2303 10 11 230,22 449,19 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 9Q 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1 1 06 20 ,  arrow-root starch falling within CN code 1108 19 90. (6) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.